DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 7/27/22 in which claims 1-16 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 8-9 “wherein the at least one stitch-forming basic knitting thread and the at least one inserted and/or knitted elastic weft thread are knitted to form a basic knitted fabric” is not in the specification; Claim 1 indicates a basic knitted fabric has both the at least one basic knitting thread and the at least one inserted and/or knitted elastic weft thread; however, for instances related to a basic knitted fabric, specification only seems to recite [0016] “basic knitting thread knitted in a stitch-forming manner hereby forms a first layer or basic knitted-fabric plane” which is only related to the basic knitting thread and is silent concerning the weft thread; Claim 1 Lines 8-9 seems to find support with further recitations of [0037] “basic knitting thread 2 which is knitted forming stitches…at least one compression-giving weft thread 3 is inserted into the basic knitting stitches”; [0041] “at least one compression-giving weft thread 3 is inserted in the basic knitted fabric 1’” and [0043] “at least one compression-giving weft thread 3 is inserted in the basic knitted fabric 1””; however, for clarity of record, examiner recommends adding Claim 1 Lines 8-9 verbatim into an appropriate section of the specification, such as the summary
Claim Objections
Claim(s) 1 and 14 is/are objected to because of the following informalities: 
Claim 1 Line 12 before “exposed” add --is--
Claim 1 Line 12 before “stitch head” delete “the” and substitute --each-- for clearer antecedent basis; Claim 1 Line 10 recites that there are multiple stitch heads as each stitch has a stitch head and there are a plurality of stitches; as such “the stitch head” in Claim 1 Line 12 needs clarity that it is referring to every stitch head and not a particular one
Claim 1 Line 12 before “the stitch shanks” add --each of-- for clearer antecedent basis; Claim 1 Lines 10-11 indicates that there are multiple stitch shanks as each stitch has two stitch shanks and there are a plurality of stitches; as such, “the stitch shanks” in Claim 1 Line 12 needs clarity that it is referring to every stitch shank and not a particular group
Claim 14 Lines 4-5 “only in the area of the heel, toe and/or balls of the foot on the inner and/or outer side of the knitted fabric” needs review to better clarify that the term “only” only refers to the “area of the heel, toe and/or balls of the foot” and not to “inner and/or outer side of the knitted fabric”; otherwise, Claim 14 does not make sense in light of Claim 1-- Claim 1 indicates that the at least one adhesive thread emerges on both sides of the knitted fabric; but Claim 14 can be interpreted that it’s “only…on an inner side” or “only…on an outer side” for the area of the heel, toe, and/or balls, such an interpretation supported by the original Claim 1, 14 disclosure; 
Claim 1 and 14 need consistency in terms; Claim 1 Lines 12, 13, 15 recite “stitch head exposed on one side”, “stitch shanks are exposed on the other side”, “adhesive thread emerges on both sides”; while Claim 14 recites “the inner and/or outer side”; no clear antecedent basis has been provided for “the inner and/or outer side”; furthermore, no correlation has been made between “one side”, “other side”, “both sides” and “inner and/or outer sides”; examiner notes that the specific inner/outer locations of [0040] have not been explicitly claimed; Claims 1, 14 will be interpreted that as long as the stitch heads and the shanks are on opposite sides, that the recitation of inner and/or outer side of Claim 14 has been met
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(First Interpretation) Claim(s) 1, 2, 4-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (USPN 4373361), herein Thorneburg ’361, in view of Zorn (USPN 10724157).
Regarding Claim 1, Thorneburg teaches a compressive knitted fabric (see Figs. 1-5; Col. 1 Line 6; Col. 4 Lines 54-56; Col. 6 Lines 29-32; wherein the knit is compressive, inasmuch as a knit is a mesh with loops that will pull back when stretched) comprising
at least one stitch-forming basic knitting thread (see Fig. 4 for B; Col. 4 Line 54);
at least one inserted and/or knitted elastic weft thread (see Fig. 4 for Y; Col. 4 Lines 53-54)
and at least one thread (Y-1/T-1) plaited, at least partially, onto the basic knitting thread and forming plush loops (see Fig. 4 for Y-1 which is T-1; Col. 5 Lines 1-3, wherein terry is plush),
wherein the at least one stitch-forming basic knitting thread and the at least one inserted and/or knitted elastic weft thread are knitted to form a basic knitted fabric (see Fig. 4),
wherein the at least one adhesive thread forms stitches, each stitch having a stitch head, two stitch feet and two stitch shanks (see annotated Fig. 4 below),
wherein the stitch head exposed on one side of the basic knitted fabric and the stitch shanks are exposed on the other side of the basic knitted fabric (see annotated Fig. 4 below),

    PNG
    media_image1.png
    590
    943
    media_image1.png
    Greyscale

wherein the at least one adhesive thread extends through the basic knitted fabric so that the adhesive thread emerges on both sides of the basic knitted fabric (see Fig. 4 for both sides).

Thorneburg ‘361 does not explicitly teach that the at least one plaited thread (Y-1/T-1) is adhesive,
wherein the at least one adhesive thread gives the compressive knitted fabric an anti-slip effect.

However, Thorneburg ‘361 does teach that Y-1/T-1 is hydrophobic (Col. 5 Line 5).

Zorn teaches a hydrophobic yarn is adhesive (see Fig; Col. 1 Lines 12-14; Col. 5 Lines 55, 57;  Claim 8 in Col. 6 Lines 49-60; Claim 13 in Col. 7 Lines 3-5, wherein it is known in the art that silicone is hydrophobic, see extrinsic evidence Egilsson et al USPN 8308817).
wherein the at least one adhesive thread gives the compressive knitted fabric an anti-slip effect (Zorn teaches the adhesive thread which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing an anti-slip effect, especially in light of Col. 5 Lines 55, 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least Thorneburg 361’s Y-1/T-1 to be an adhesive thread as taught by Zorn as a simple substitution of one hydrophobic material for another, especially as it is known in the art that silicone is hydrophobic (see extrinsic evidence Egilsson et al 8308817) and can be utilized for a sock (Claim 15 in Col. 7 Lines 9-10) in order to provide adhesive, non-slip effect (Col. 1 Lines 12-14, 24-28, 41-43).
Regarding Claim 2, modified Thorneburg ‘361 teaches all the claimed limitations as discussed above in Claim 1.
Zorn further teaches wherein the at least one adhesive thread is a silicone, elastane or rubber thread (Col. 1 Lines 12-14; Col. 5 Lines 55, 57; Claim 8 in Col. 6 Lines 49-60; Claim 13 in Col. 7 Lines 3-4).

Regarding Claim 4, modified Thorneburg ‘361 teaches all the claimed limitations as discussed above in Claim 1.
Zorn further teaches wherein the adhesive thread is provided with a water-soluble coating or is wrapped with a water-soluble wrapping thread (for coating--Claim 8 in Col. 6 Lines 49-60).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Thorneburg ‘361’s thread to be adhesive as taught by Zorn, to also modify with the coating of Zorn in order to overcome difficulties in processing an adhesive thread (Col. 4 Lines 3-7).
Regarding Claim 5, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 1.
Thorneburg ‘361 further teaches at least one plush thread (see Fig. 4; plush thread = Y-2 also known as T-2; Col. 4 Lines 65-66; Col. 5 Lines 1-3),
made of polyamide, polyester, polypropylene or natural fibre (Col. 5 Lines 6-7, wherein it is known in the art that wool and silk are natural fibre),
 the at least one plush thread is plaited, at least partially, onto the basic knitting thread and forming plush loops (Col. 4 Lines 65-66; Col. 5 Lines 1-3).
Regarding Claim 6, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 5.
Thorneburg ‘361 further teaches wherein the first plush loops formed by the at least one adhesive thread and the plush loops formed by the at least one plush thread are of different heights (see Fig. 4 where Y-1 and Y-2 are clearly of different heights inasmuch as the head of Y-2 is on the outside of the head of Y-1).
Regarding Claim 7, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 5.
Thorneburg ‘361 further teaches wherein sections with the at least one adhesive thread forming plush loops and sections with the at least one plush thread forming plush loops at least partially overlap (see Fig. 4 inasmuch as Y-1 and Y-2 are in the same sections).
Regarding Claim 8, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 1.
Thorneburg ‘361 further teaches wherein the plush loops formed by the at least one adhesive thread extend through the basic knitted fabric so that the at least one adhesive thread emerges on both sides of the knitted fabric (see Fig. 4, wherein plush loops extend throughout the basic knitted fabric while also allowing the at least one adhesive thread to emerge on both sides of the knitted fabric).
Regarding Claim 9, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 1.
Thorneburg ‘361 further teaches wherein the at least one adhesive thread forms one or more anti-slip elements and is introduced into the basic knitted fabric only at certain locations on the basic knitted fabric (see Fig. 4 wherein there is a section in which Y-1/T-1 is not found).
Regarding Claim 11, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 1.
Thorneburg ‘361 further teaches wherein the at least one adhesive thread is knitted into the basic knitted fabric in the circumferential direction partially or in sections to form at least one plush loop of the plush loops (see Figs. 2 and 4; wherein box 4 is in the circumferential direction).
Regarding Claim 12, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 11.
Thorneburg ‘361 further teaches wherein the at least one adhesive thread is knitted-in in at least one section in such a way (see Fig. 4 for Y-1/T-1)
forming plush loops in some regions (see Fig. 4) and
in some regions only deposited into or plaited on the basic knitted fabric without forming plush loops to form a plurality of adjacently arranged elements with the anti-slip effect (see Fig. 4 for area 21; Col. 5 Lines 29-33).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (USPN 4373361), herein Thorneburg ’361, in view of Zorn (USPN 10724157), as applied to Claim(s) 1, 2, 4-9, 11, 12 above (see “First Interpretation”), further in view of Hasenack (USPN 6289701).
Regarding Claim 3, modified Thorneburg ‘361 teaches all the claimed limitations as discussed above in Claim 1.
Modified Thorneburg ‘361 does not explicitly teach wherein the at least one adhesive thread has a thread core made of elastane,
wherein the thread core is coated or wrapped with silicone, elastane and/or rubber.

However, as previously indicated, modified Thorneburg ‘361 teaches the at least one adhesive thread is a silicone elastomer.

Hasenack teaches a thread core made of elastane (Col. 4 Lines 6-9.

Hasenack at least suggests wherein the thread core is coated or wrapped with silicone, elastane and/or rubber (Col. 4 Lines 6-9 "wrapped yarn whose core is a Lycra filament or other elastomer and which can be provided with a cotton or similarly elastic sheath of cotton or other elastomer which can be spun around the core", specifically “sheath of…other elastomer”).
As such, Hasenack teaches all of the elements of the instant invention as discussed in detail above except providing the specific “other elastomer”.  Although Hasenack does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Hasenack by making the “other elastomer” of silicone. Such modification would be considered a mere choice of a commonly used material, in the sock art, to make an elastomer thread of silicone elastomer on the basis of its suitability for the intended use. In other words, the use of silicone elastomer would have been an "obvious to try" approach because the use of such a well-known material for a sock thread is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Zorn.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thorneburg ‘361’s adhesive thread, provided by Zorn, to be of the core/wrap materials of Hasenack, wherein the wrap material would be of silicone elastomer in light of Zorn as a finite number of solutions without unexpected results, and as silicone elastomer a known material to provide stockings and socks with non-slip elasticity (Col. 1 Lines 8-12) with simplified manufacturing (Col. 2 Line 16).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that just modifying Zorn to have a core would still result in an exterior of silicone elastomer.

Claim(s) 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (USPN 4373361), herein Thorneburg ’361, in view of Zorn (USPN 10724157), as applied to Claim(s) 1, 2, 4-9, 11, 12 above (see “First Interpretation”), further in view of Thorneburg (USPN 4194249), herein Thorneburg ‘249.
Regarding Claim 10, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 9.
Thorneburg ‘361 does not explicitly teach wherein the one or more anti-slip elements each has an extension between 1 and 2 cm in the knitted fabric longitudinal and/or circumferential direction.

Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the extension and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05.

Furthermore, Thorneburg ‘249 further at least suggests wherein the one or the plurality of anti-slip elements each has an extension between 1 and 2 cm in the knitted fabric longitudinal and/or circumferential direction (see Fig. 6; Col. 5 Lines 9-11 "T-1 and T-2 are usually larger and bulkier than the body yarn B.  The loose loops of the terry loops are free to relax so that the bulk in the yarn is developed").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thorneburg ‘361’s extension, if necessary, to be in the range recited, especially in light of Thorneburg ‘249, based on design choice, such as depending on how much bulk is desired from each terry material (Col. 5 Lines 9-11) especially as it is known in the art to bulk depending on cushioning desired (see extrinsic evidence Throneburg et al 5335517).
Regarding Claim 16, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 9.
Thorneburg ‘361 does not explicitly teach wherein the one or more anti-slip elements each has an extension between 2 and 3 cm in the knitted fabric longitudinal and/or circumferential direction.

Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the extension and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05.

Furthermore, Thorneburg ‘249 further at least suggests wherein the one or the plurality of anti-slip elements each has an extension between 2 and 3 cm in the knitted fabric longitudinal and/or circumferential direction (see Fig. 6; Col. 5 Lines 9-11 "T-1 and T-2 are usually larger and bulkier than the body yarn B.  The loose loops of the terry loops are free to relax so that the bulk in the yarn is developed").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thorneburg ‘361’s extension, if necessary, to be in the range recited, especially in light of Thorneburg ‘249, based on design choice, such as depending on how much bulk is desired from each terry material (Col. 5 Lines 9-11) especially as it is known in the art to bulk depending on cushioning desired (see extrinsic evidence Throneburg et al 5335517).

 (Second Interpretation) Claim(s) 1, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (USPN 4373361), herein Thorneburg ’361, in view of Zorn (USPN 10724157).
Regarding Claim(s) 1, Thorneburg teaches a compressive knitted fabric (see Figs. 1-5; Col. 1 Line 6; Col. 4 Lines 54-56; Col. 6 Lines 29-32; wherein the knit is compressive, inasmuch as a knit is a mesh with loops that will pull back when stretched) comprising
at least one stitch-forming basic knitting thread (see Fig. 5 for B; Col. 4 Line 54),
at least one inserted and/or knitted elastic weft thread (see Fig. 4 for Y; Col. 4 Lines 53-54)
and at least one thread (Y-1’) plaited, at least partially, onto the basic knitting thread and forming plush loops (see Fig. 5 for Y-1’ which is T-1’; Col. 5 Lines 39-49, wherein terry is plush),
wherein the at least one stitch-forming basic knitting thread and the at least one inserted and/or knitted elastic weft thread are knitted to form a basic knitted fabric (see Fig. 5),
wherein the at least one adhesive thread forms stitches, each stitch having a stitch head, two stitch feet and two stitch shanks (see annotated Fig. 5 below),
wherein the stitch head exposed on one side of the basic knitted fabric and the stitch shanks are exposed on the other side of the basic knitted fabric (see annotated Fig. 5 below),

    PNG
    media_image2.png
    606
    1356
    media_image2.png
    Greyscale

wherein the at least one adhesive thread extends through the basic knitted fabric so that the adhesive thread emerges on both sides of the basic knitted fabric (see Fig. 5 for both sides).

Thorneburg ‘361 does not explicitly teach that the at least one plaited thread (Y-1’/T-1’) is adhesive,
wherein the at least one adhesive thread gives the compressive knitted fabric an anti-slip effect.

However, Thorneburg ‘361 does teach that Y-1’/T-1’ is hydrophobic (Col. 5 Lines 39-40, wherein orlon is taught as being hydrophobic in Col. 5 Lines 5-6).

Zorn teaches a hydrophobic yarn is adhesive (see Fig; Col. 1 Lines 12-14; Col. 5 Lines 55, 57;  Claim 8 in Col. 6 Lines 49-60; Claim 13 in Col. 7 Lines 3-5, wherein it is known in the art that silicone is hydrophobic, see extrinsic evidence Egilsson et al USPN 8308817).
wherein the at least one adhesive thread gives the compressive knitted fabric an anti-slip effect (Zorn teaches the adhesive thread which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing an anti-slip effect, especially in light of Col. 5 Lines 55, 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least Thorneburg 361’s Y-1’/T-1’ to be an adhesive thread as taught by Zorn as a simple substitution of one hydrophobic material for another, especially as it is known in the art that silicone is hydrophobic (see extrinsic evidence Egilsson et al 8308817) and can be utilized for a sock (Claim 15 in Col. 7 Lines 9-10) in order to provide adhesive, non-slip effect (Col. 1 Lines 12-14, 24-28, 41-43).
Regarding Claim 13, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 1.
Thorneburg ‘361 further teaches wherein the basic knitted fabric is an arm or leg stocking, a sock, a bandage, a foot bandage or a knitted part of an orthesis (see Fig. 2 for sock; Col. 1 Line 6).
Regarding Claim 14, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 13.
Thorneburg ‘361 further teaches wherein the at least one adhesive thread is knitted into the compressive knitted fabric formed as the leg stocking, sock or foot bandage in such a manner that the plush loops in the worn state of the compressive knitted fabric are arranged in the area of the sole of the foot (Col. 5 Lines 39-49),
only in the area of the heel, toe and/or the balls of the foot on the inner and/or outer side of the knitted fabric (Col. 5 Lines 39-49, wherein Y-1’/T-1’ is only the area of the heel, sole/ball, toe on the inner and outer side of the knitted fabric as indicated in Claim 1 emerging both sides).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (USPN 4373361), herein Thorneburg ’361, in view of Zorn (USPN 10724157), as applied to Claim(s) 1, 13, 14 above (see “Second Interpretation”), further in view of Dollyhite et al (USPN 7441419), herein Dollyhite.
Regarding Claim 15, modified Thorneburg '361 teaches all the claimed limitations as discussed above in Claim 13.
Thorneburg ‘361 further teaches wherein compressive pressures produced by the basic knitted fabric (B and Y being the basic knitted fabric)
in an ankle region (12 and/or 14) of the leg stocking
in the calf region (11, 12)
and in a midfoot region (16)
(see Figs. 1 and 5, wherein B and Y is knit throughout the sock and therefore in these regions, further evidenced by Col. 4 Lines 44-56, and therefore provide compressive pressures at least to some extent).

Thorneburg ‘361 does not explicitly teach wherein compressive pressures produced by the basic knitted fabric
in an ankle region of the leg stocking are between 10 and 40 mmHg,
in the calf region are between 5 and 30 mmHg
and in a midfoot region are between 10 and 30 mmHg.

However, Thorneburg does teach that the basic knitted fabric comprises stretchable nylon (yarn B in Col. 4 Lines 54-56).

Dollyhite teaches utilizing a basic knitted fabric comprising stretchable nylon (Col. 5 Lines 32-36, Col. 7 Lines 55-56, 61-62),
wherein compressive pressures produced by the basic knitted fabric (Col. 2 Line 9, 14, 16, 18-21)
in an ankle region of the leg stocking are between 10 and 40 mmHg (Col. 2 Line 9, 14, 16, 18-21),
in the calf region are between 5 and 30 mmHg (Col. 2 Line 9, 14, 16, 18-21)
and in a midfoot region (15) are between 10 and 30 mmHg (see Fig. 1; Col. 5 Lines 18-22, 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thorneburg ‘361’s compressive pressures in the areas recited to be of the pressures recited in Dollyhite and therefore meet the recitation depending on design choice in order to enhance flow (Col. 5 Line 30), especially as such modifications would be within the skill of one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732